Citation Nr: 0512684	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to service connection for residuals of a 
right elbow injury.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  Chronic right knee disorders, to include status post 
medial meniscus tear and chondromalacia and degenerative 
joint disease (DJD), were not present until many years after 
separation from service, and are not related to any incident 
during service.  

2.  There is no competent medical evidence of record of 
current residuals of a right elbow injury.  

3.  Chronic hearing loss was not present until many years 
after separation from service, and is not related to any 
incident during service.  

4.  Tinnitus was not present until many years after 
separation from service, and is not related to any incident 
during service.  


CONCLUSIONS OF LAW

1.  Chronic disorders of the right knee, to include status 
post meniscal tear and chondromalacia and DJD, were not 
incurred in or aggravated by service, and DJD may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  Residuals of a right elbow injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  

3.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a letter covering the VCAA 
requirements was sent to the veteran in November 2001, prior 
to the denial of service connection for right knee and elbow 
conditions, and for hearing loss and tinnitus.  Moreover, the 
September 2003 SOC specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

To the extent that the veteran has not been afforded 
examinations and etiological opinions have not been obtained, 
the Board finds that the evidence, discussed infra, warrants 
the conclusion that a remand for examinations and/or 
etiological opinions are not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, (with regard to the claims for a right 
knee, hearing loss and tinnitus), the claimed conditions are 
first shown many years after separation from service; there 
is no competent evidence showing that the veteran has a right 
elbow injury; and the claims file does not contain competent 
evidence showing that the claimed conditions are related to 
service.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues at hand is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as DJD and 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

A Right Knee Disorder

After reviewing all of the evidence, the Board finds that the 
veteran's current right knee disorders were not present until 
many years after service, and are not etiologically or 
causally related to active duty service or any incident 
therein.  

The service medical records, to include a September 1958 
separation examination report, are negative for complaints 
associated with the right knee.  They do show that the 
veteran was seen on one occasion in April 1958 for an 
abrasion of the left knee.  Post service records are negative 
for right knee complaints for many years.  In fact, the 
earliest records of chronic right knee conditions after 
service are not indicated until almost 40 years after 
separation.  Specifically, it is noted that the veteran was 
seen at a VA facility in 1999 complaining of right knee pain 
which had been present for approximately one year and had 
recently increased in severity while playing golf.  It was 
also noted that there had been no previous right knee injury.  
Subsequently dated records reflect that a meniscal tear was 
found upon magnetic resonance imaging (MRI) and the veteran 
underwent right knee surgery in 2001.  The medical evidence 
of record does not include a medical opinion linking this 
post service right knee injury to any incident of service.  

To the extent that the veteran (and others) have offered 
their own theories that his current right knee status post 
meniscal tear with chondromalacia and DJD are related to an 
alleged inservice injury, their mere contentions, no matter 
how well meaning, will not support his claim.  They are 
competent as lay people to report on that which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that the 
veteran (or others who provided statements) have specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has asserted that there are errors in the record.  
For example, he contends no separation examination was ever 
conducted.  He argues that the separation examination report 
of record was "copied or made up" by a clerk.  See his 
February 2005 statement.  He has also asserted that his right 
knee condition has nothing to do with golf.  See his November 
2003 statement.  He reported that he did not know how "golf 
entered the picture" in regard to his right knee.  

The Board has reviewed the evidence of record and while the 
veteran's assertions as to errors have been considered, there 
is nothing in the claims file to corroborate his assertions.  
Our review of the record does not reflect that any service 
medical records are missing.  The veteran was on active duty 
for approximately two years and there are service medical 
records dated throughout that period, to include a 
preinduction examination report and a separation examination 
report.  Additionally, there is nothing in the record to 
suggest that the separation examination report is a sham as 
it includes details specific to the veteran such as the fact 
that he has a right lower quadrant appendectomy scar, which 
was also noted at time of preinduction examination.  As to 
the veteran's claim that he does not know why golf has been 
brought up in the discussion of his right knee issue, the 
record is clear.  He himself gave a history on numerous 
documents in 1999 relating an increased severity in his right 
knee condition after playing golf.  

Even if the Board were to decide the case without considering 
the separation examination report of record, there is nothing 
in the file that would suggest that the veteran had an 
inservice right knee injury while completing an obstacle 
course or when playing football, as alleged.  And even if the 
Board assumed that the veteran had been seen during service 
for a right knee injury, there is no continuity of record of 
treatment for a right knee condition for almost forty years.  
Simply put, there is no objective evidence of record that 
suggests that the veteran had a right knee condition until 
many years after service.  Nor is there any medical evidence 
of record that relates his post service right knee condition 
to any alleged incident in service.  

Accordingly, the Board finds that disorders of the right 
knee, to include status post medial meniscus tear, 
chondromalacia, and DJD, were not incurred in or aggravated 
by service, and DJD may not be presumed to have been incurred 
in service.  

A Right Elbow Disorder

Regarding the veteran's claim for residuals of a right elbow 
football injury, the Board notes that a review of the record 
does not show that the veteran has ever received a competent 
medical diagnosis of a right elbow condition.  This includes 
a review of the service medical records and post service 
treatment documents.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current right elbow disorder, the claim must be denied.

To the extent that the veteran has offered his opinion that 
his right elbow disorder is related to service, the mere 
contentions, no matter how well meaning, will not support his 
claim.  The veteran is competent as a layperson to report on 
that which he has personal knowledge.  See Layno, 6 Vet. App. 
at  470 (1994).  However, there is no evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disability.  See Grottveit, 5 Vet. App. at 93 (1993); 
Espiritu, 2 Vet. App. at 494 (1992).

Even if the veteran did have a right elbow disorder, there is 
still no competent medical evidence which causally relates 
this to service.  No elbow problems or elbow injuries were 
noted during active service, and the record reflects that the 
veteran first complained of such many years after his 
discharge from service.  Inasmuch as the evidence on file 
does not tend to show that the veteran has current right 
elbow residuals which may be associated with service, the 
Board must conclude that no additional development, to 
include additional medical examination or medical opinion, is 
reasonable based upon the facts of this case.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d)); Hickson 
v. West, 12 Vet. App. 247, 253 (1999), Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Consequently, the Board finds that, in 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a right elbow injury, and the 
claim must be denied.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus

After reviewing all of the evidence, the Board finds that the 
veteran's current hearing loss and complaints of tinnitus 
were not present until many years after service, and are not 
etiologically or causally related to active duty service or 
any incident therein.  

The service medical records are negative for hearing loss or 
tinnitus.  Post service records reflect that the veteran was 
seen in May 2001 with complaints of decreased hearing due to 
plugged ears.  He said that he had pushed the wax further 
back and then had had water get in behind it causing 
decreased hearing.  He reported in September 2001 that he had 
incurred noise exposure in service and also before service in 
a factory setting.  Audiological examination showed a high 
frequency hearing loss.  A lay statement provided by M. N. 
reports that the claimant has trouble hearing the television 
and that additional speakers had been installed.  Other 
statements from the veteran and laypersons attest to the fact 
that the veteran's current hearing loss and tinnitus may be 
due to his time as a grenadier instructor during service.  

The Board's review of the record reflects that the veteran 
was clerk typist more than 1 year of his 2 years of active 
service.  He has also asserted that he served as a grenadier 
in basic training and that he was exposed to rounds going off 
right next to his ears.  

Even assuming that he was exposed to noise during his basic 
training period in service, there is nothing in the record 
that suggests a hearing condition until many years after 
service.  In fact, the earliest records of chronic hearing 
loss and tinnitus are not shown until over 40 years after 
service, and there is no competent objective medical evidence 
of record linking this hearing loss to any incident of 
service from so many years before.  

To the extent that the veteran (and others) have offered 
their own theories that his current hearing loss and tinnitus 
are related to service, their mere contentions, no matter how 
well meaning, will not support his claim.  The veteran (and 
others) are competent as lay people to report on that which 
they have personal knowledge.  See Layno, 6 Vet. App. at  470 
(1994).  However, there is no evidence of record that the 
veteran (and others) have specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit, 5 Vet. App. at 93 
(1993); Espiritu, 2 Vet. App. at 494 (1992).

As before when discussing the veteran's claim for a right 
elbow disorder, it is again noted that the veteran has 
claimed that no separation examination was conducted and that 
the report of record was completed by a clerk.  As pointed 
out before, our review of the record does not reflect that 
any service medical records are missing and the details 
included at the time of the separation examination report do 
not suggest that the veteran was not examined at that time.  
At any rate, there is nothing in the record that would 
suggest that he had inservice hearing problems and even if 
was exposed to noise during service, there is no continuity 
of record of treatment for hearing loss or tinnitus after 
service as the initial reports of these conditions were not 
until recent years.  Simply put, there is no objective 
evidence of record that suggests that the veteran had a high 
frequency hearing loss or tinnitus until many years after 
service and the medical evidence does not link these 
conditions to active service.  

Accordingly, the Board finds that hearing loss and tinnitus 
were not incurred in or aggravated by service, and hearing 
loss may not be presumed to have been incurred in service.  


ORDER

Entitlement to service connection for residuals of a right 
knee injury is denied.  

Entitlement to service connection for residuals of a right 
elbow injury is denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


